Judgment unanimously affirmed, with costs. Memorandum: The trial court’s determination that the subject property qualifies as a "specialty” is amply supported and thus its utilization of the current cost of reproduction less depreciation approach was proper (Keator v State of New York, 23 NY2d 337, 340). The highest and best use of the improvement was its use by respondent Patchen Post, Inc., owned by Patchen-Briggs Post 307, Veterans of Foreign Wars, as a clubhouse. The facility was specifically designed, built and used for this purpose. Having concluded that the property was a "specialty”, there was no need for the trial court to consider the income approach to valuation advanced by petitioner. Nor did the trial court err in assessing land value. Its determination is within the range of testimony, supported by credible evidence and not grossly excessive (see Matter of City of New York [A & W Realty Corp.], 1 NY2d 428; McNitt v State of New York, 24 AD2d 544). Accordingly, it should not he disturbed (see 5 Nichols, Eminent Domain [3d ed], § 17.1[4]). (Appeal from judgment of Monroe Supreme Court — condemnation.) Present. — Marsh, P. J., Moule, Cardamone, Dillon and Goldman, JJ.